Citation Nr: 1232352	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as being due to exposure to radiation and/or asbestos. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from April 1942 to November 1945, and from May 1951 to May 1952.  He died in June 2005.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2006 rating action that denied service connection for the cause of the veteran's death.  

By decision of June 2009, the Board denied service connection for the cause of the veteran's death.  The appellant appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By January 2011 Memorandum Decision, the Court vacated that portion of the June 2009 Board decision that denied service connection for the cause of the veteran's death, and remanded the matter to the Board for further development and readjudication consistent therewith.  Specifically, the Court stated that the Veteran's service treatment records were not in the file and that they should be obtained.  

In October 2011, the Board remanded the claim for additional development.  
The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard the Veteran's service treatment records were obtained and associated with the file as mandated by the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in June 2005; the Certificate of Death listed the primary cause of the Veteran's death to be cardiovascular disease.  Dementia was listed as an underlying cause, and hypertension along with congestive heart failure were noted as contributing conditions to the Veteran's death. 

2.  At the time of death, the Veteran was not receiving VA compensation benefits. 

3.  Competent medical evidence establishing a nexus between the cause of the Veteran's death and service or a service-connected disability has not been presented. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In July 2006, November 2006, and April 2008, notice was sent to the appellant.   The appellant received notice of what is necessary to establish a cause of death claim and she was also advised of the laws regarding degrees of disability and effective dates for the grant of service connection.  However, the appellant did not receive notice in compliance with Hupp; she was not prejudiced however, as the Veteran was not service-connected for any disability prior to his death.  Thus, any defect in notice under the VCAA cannot be considered prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appellant has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  VA treatment records and private records of medical treatment preceding the Veteran's death have also been obtained and incorporated into the claims file.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  The appellant was given notice that the VA would help her obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  It seems clear that the VA has given the appellant every opportunity to express her opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.  In a May 2008 letter, the appellant stated that she had no records to submit and that a decision should be made based on the evidence of record.  

The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), however, the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a claim based on the cause of a veteran's death, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the claim.  The Federal Circuit added that there was no duty to provide a VA opinion for a cause of death claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to this type of claim.  Id.  

Nevertheless, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making a reasonable effort to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.  There is no evidence of radiation exposure in this case.  Also, there is no evidence that the Veteran's death in was somehow due to asbestos exposure.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

Discussion

The Veteran served during World War II and Korea; he was an enlisted person in the US Navy.  The record indicates that during his enlistment during World War II, he served aboard the USS Dixie and the USS Sevier.  While on these ships, the Veteran may have been exposed to asbestos.  During his Korean War service, the record indicates that the Veteran was stationed at a naval base in the Panama Canal Zone. 

It is noted that during both periods of service, per the service treatment records, the Veteran was not treated for a lung disability that may have been caused by or the result of asbestos exposure.  It is additionally noted that the service treatment records also do not show that the Veteran was treated for any type of radiation-related disability while he was in service.  Moreover, he was not diagnosed with or treated for any type of heart condition to include hypertension. 

The record indicates that after the Veteran left the service for the second time, he returned to Minnesota.  That same record indicates that the Veteran applied for training benefits but he did not apply for VA compensation benefits.  Around the year 2002, the appellant started to obtain medical treatment at a VA facility.  Until this time, again per the record, the Veteran had obtained his medical treatment from private medical care providers. 

The VA medical treatment records indicate that while the Veteran was being seen at a VA facility, he received treatment for dementia, hypertension, hyperlipdemia, arteriosclerotic heart disease, and myeloma.  The records further suggest that from the time he initially began receiving treatment at the VA until he passed away in June 2005, his physical and mental abilities lessened. 

In June 2005, the appellant contacted the VA and informed the VA that the Veteran has passed away.  She then submitted an application for service connection benefits claiming that the Veteran's death was due to or the result of a disability (myeloma) that was secondary to the Veteran's exposure to asbestos while in service.  An alternate theory was presented - specifically that the Veteran's death was due to radiation exposure. 

To support her claim for benefits, the appellant submitted a number of documents showing the Veteran's movements while onboard the USS Dixie and USS Sevier.  She argued that her husband was exposed to asbestos while onboard his two ships, and that he was exposed to radiation when his ship docked in Saesebo, the Empire of Japan, shortly after the end of World War II.  She further proffered the Veteran's death certificate that listed the Veteran's immediate cause of death as cardiovascular disease.  An underlying factor was listed as dementia, and hypertension along with congestive heart failure were reported as contributing conditions to his death.  The appellant did not, however, submit an opinion written by a doctor that stated that the Veteran's death was due to or caused by his myeloma.  Although the appellant wrote that it was her belief that her husband's death was due to a service-related condition, she did not submit any medical evidence that would corroborate her assertions.  Moreover, she did not present any medical evidence that would suggest that "but for" the Veteran's myeloma, he would have lived for many more years. 

After the appellant submitted the claim for benefits, the RO sought to obtain the Veteran's private and government medical treatment records.  A review of the claims folder indicates that these records have been obtained.  A review of these records indicates that the Veteran was treated for a number of disabilities, disorders, and conditions - none of which were service-connected.  Also, these records do not suggest or insinuate that the Veteran's death was due to or the result of the Veteran's military service or any incidents therein.  The medical evidence does not show evidence of pleural plaques or other signs of asbestosis. 

Also contained in the record is a note by the RO admitting that Veteran did not serve in the Navy in a military occupational specialty that would have had daily contact with asbestos and that the Veteran's exposure to asbestos must be considered minimal at best. 

As noted above, shortly after the Veteran passed away, the appellant submitted a claim involving entitlement to service connection for the cause of her husband's death.  The RO reviewed the Veteran's medical records and other statements provided by the appellant.  The RO concluded that the evidence did not show that the Veteran's death was due to a service-connected disability.  It was further determined that the Veteran's heart disease (his cause of death) was not related to or caused by his military service.  Following notification of the denial of her claim, the appellant appealed this issue. 

The surviving spouse of a Veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The appellant has claimed that the Veteran's death was secondary to his service or alternatively secondary to radiation and/or asbestos exposure.  Presumptive service connection can be established on the basis of exposure to certain toxins, chemicals, or radiation.  Some specific types of cancer warrant service connection if a Veteran qualifies as a "radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Also "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2011). 

Service connection based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed Veterans under 38 C.F.R. § 3.309(d) (2011).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311 (2011).  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos. Id.   The Board notes that the DVB circular has been subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1). 

More recently the Court has held that: 

. . . neither MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  

Dyment v. West, 13 Vet. App. 141   (1999); see also, Nolen v. West, 12 Vet. App. 347   (1999); VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

As reported, the Veteran served in the US Navy.  Asbestos advisory information contained in the Manual M21-1 provides some guidance with respect to occupational asbestos exposure. It states that: 

(1) Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc. Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced. 

(2) High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers. This is significant considering that, during World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties of African asbestos were used extensively in military ship construction. Many of these people have only recently come to medical attention because the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21, b. 

In keeping with the above, the Board does acknowledge that the appellant more likely than not had asbestos exposure during active service. 

Nevertheless, in support of her appeal, the appellant has written that the Veteran's death was somehow related to his military service or to exposure to asbestos.  She has also inferred that the Veteran's myeloma caused his death.  She has done the same with respect to radiation exposure; i.e., the Veteran's multiple myeloma was caused by exposure to ionizing radiation and the multiple myeloma caused or contributed to her husband's death.  This evidence is considered lay evidence.  38 C.F.R. § 3.159(a)(2) (2011).  She, however, has not shown, nor claimed, that she is qualified, through education, training or experience, to offer medical diagnoses, statements, or opinions.  Therefore, her opinion, while offered in good faith, cannot be considered competent medical evidence and, as such, it is insufficient for purposes of establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2011); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that her husband suffered from myeloma - a condition that could be attributed to radiation.  She can say that her husband was exposed to asbestos.  However, she is not competent to say that her husband died from a disability that was related to his military service or to a condition he suffered therefrom while he was in service or that it was related to a service-connected disability.  In other words, there is no indication that she possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

In Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting her belief that her husband suffered from disability that caused his death.  The Board also believes that the appellant is sincere in expressing that opinion.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  She is not competent to provide complex medical opinions regarding the nature of the appellant's underlying cause of death which was cardiovascular disease.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

Even though a medical provider, either private or from VA, has not provided an opinion that would support her assertions, the appellant maintains that she should be afforded the benefit-of-the-doubt, and service connection for the cause of the Veteran's death should be granted.  The medical evidence shows that the Veteran died from cardiovascular disease.  The Veteran was not service-connected for this condition nor had he ever submitted a claim for benefits involving cardiovascular disease.  An underlying cause was dementia.  Again, the Veteran was not service-connected for dementia and the record does not show that he ever sought service connection for such a condition.  Both hypertension and congestive heart failure were also listed on the Veteran's death certificate.  Neither condition was service connected and the Veteran had never requested that service connection be granted for either disorder. 

The medical records do show that the Veteran was diagnosed with multiple myeloma.  Such a condition may have been caused by exposure to radiation - exposure that may have occurred while the Veteran was in service.  However, even if the VA concedes this possibility, none of the medical evidence presented goes to the next level of linking the Veteran's death with this type of cancer.  

In this instance, the Board finds that the lack of a doctor's opinion that might be considered supportive of the appellant's assertions a key point in making a decision on this case.  Despite the appellant's statements to the contrary, there is no medical evidence that suggests or insinuates that her husband's death was due to a service-connected disability or to a condition that could be etiologically linked with the Veteran's service in World War II and the Korean War.  As such, service connection is not warranted in this case. 

There is nothing in the medical records that would establish that the Veteran's arteriosclerotic heart disease, or any other heart condition, began in or was the result of the Veteran's military service.  Although the appellant may have insinuated as such, she did not provide any medical documents that would substantiate her assertions.  In that she is not a medical expert in this field, her insinuations are not probative and do not add credence to her assertions. 

Despite the appellant's contentions, medical evidence showing that the Veteran's death was caused by or related to his service has not been presented.  Therefore, it is the conclusion of the Board that the evidence is against the appellant's claim.  As the evidence is not in equipoise, the appellant is not afforded the benefit-of-the-doubt, and the Board concludes that the Veteran's service did not cause or contribute to the Veteran's death. Hence, service connection for the cause of the Veteran's death is denied. 


ORDER

Service connection for the cause of the service member's death, to include as being due to exposure to radiation and/or asbestos, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


